J-S18033-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF D.H., A MINOR     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
 APPEAL OF: S.Z.T., MOTHER            :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1424 MDA 2021

             Appeal from the Decree Entered October 6, 2021
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                        No(s): 054-ADOPT-2021,
                055-ADOPT-2021, CP-21-DP-000052-2020,
                         CP-21-DP-000053-2020

 IN RE: ADOPTION OF: D.T., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.Z.T., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1425 MDA 2021

             Appeal from the Decree Entered October 6, 2021
  In the Court of Common Pleas of Cumberland County Orphans' Court at
                        No(s): 055-ADOPT-2021

 IN THE INTEREST OF: D.T., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: S.Z.T., MOTHER            :
                                      :
                                      :
                                      :
                                      :   No. 1550 MDA 2021

           Appeal from the Order Entered November 23, 2021
 In the Court of Common Pleas of Cumberland County Juvenile Division at
                     No(s): CP-21-DP-000053-2020
J-S18033-22


    IN THE INTEREST OF: D.H., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: S.Z.T., MOTHER                  :
                                               :
                                               :
                                               :
                                               :   No. 1551 MDA 2021

              Appeal from the Order Entered November 23, 2021
    In the Court of Common Pleas of Cumberland County Juvenile Division at
                        No(s): CP-21-DP-000052-2020


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                                 FILED JULY 22, 2022

       In these consolidated cases, S.Z.T. (“Mother”) appeals from the October

6, 2021, decrees in the Court of Common Pleas of Cumberland County

involuntarily terminating her rights to D.H., born in April 2016, and D.T., born

in October 2017 (collectively, “Children”).1,      2   Mother also appeals from the

November 23, 2021, orders changing Children’s permanency goals from

reunification to adoption. In addition, Mother’s counsel (“Counsel”) has filed

a petition to withdraw and an accompanying brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

____________________________________________


1On October 6, 2021, the trial court also terminated the parental rights of
D.H. (“Father”), the natural father of Children. Father did not file a notice of
appeal and did not participate in the instant appeals.

2 By decree entered on January 6, 2022, the orphans’ court involuntarily
terminated Mother’s parental rights to her daughter, N.P. Mother filed a notice
of appeal which is docketed at 142 MDA 2022, which we dispose of by separate
memorandum.


                                           -2-
J-S18033-22



A.2d 349 (Pa. 2009). After review, we grant the petition to withdraw, affirm

the termination decrees, and dismiss the appeals from the goal change orders

as moot.

       We begin with an overview of the relevant facts and procedural history.

Cumberland County Children and Youth Services (“CYS”) became involved

with the family in March 2020, after receiving a report that Children were

residing with M.G., a cousin of Mother, and her paramour, B.G. N.T., 10/6/21,

at 12. The report alleged that Children had been in the care of M.G. “on and

off for most of [their] lives.” Id. at 13. Further, the report alleged that M.G.

was paying for Children’s medical needs “out of pocket” which she could not

sustain. Id. at 12-13.

       M.G. testified that in October 2018, prior to CYS placing Children with

her, Mother moved away. N.T., 10/6/21, at 55. At this time, Children were

in the care of Father who was receiving monetary assistance from M.G. Id.

At the end of October 2018, M.G. offered to care for Children until Father could

obtain a job. Id. From October 2018, to the date of the termination hearing,

other than a four-month period from December 2019, to March 2020, Children

were in the care of M.G.3 Id. at 56.

       On June 11, 2020, the juvenile court adjudicated Children dependent.

N.T., 10/6/21, at 12. CYS placed Children in the home of M.G. as a formal
____________________________________________


3 In December 2019, Mother took Children for Christmas, and said she would
bring them back after the holiday. N.T., 10/6/21, at 56. However, Mother
did not bring Children back until March 2020. Id. at 56.


                                           -3-
J-S18033-22



kinship foster placement. CYS provided Mother with permanency goals: to

obtain and maintain stable housing; to address parenting concerns; to

maintain consistent contact with Children; to meet the needs of Children’s

medical, dental, vision, and education; and to address mental health concerns.

Id. at 13-22.

      On May 5, 2021, CYS filed petitions for goal changes to adoption. On

September 24, 2021, CYS filed petitions for the involuntary termination of

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and

(b). The orphans’ court conducted an evidentiary hearing on all petitions on

October 6, 2021, when Children were five years old and three years old,

respectively. Legal counsel for Children was Damian DeStefano, Esquire, and

Children’s guardian ad litem was Tammi Blackburn, Esquire. CYS presented

the testimony of Emily Normand, a parent educator at Alternative Behavior

Consultants (“ABC”); Shannon Underwood, CYS caseworker; Christina

Witmer, a caseworker at KidsPeace, who participated in ten sessions with D.H.

regarding his ability to maturely communicate what he wants; and M.G.

Mother, who was represented by Robert H. Hawn, Jr., Esquire, testified on her

own behalf, and presented the testimony of her father.

      By decrees dated October 6, 2021, and entered on October 8, 2021, the

orphans’ court involuntarily terminated Mother’s parental rights to Children

pursuant to 23 Pa.C.S. § 2511(a)(2), (5), (8), and (b).      By orders dated

October 6, 2021, and entered November 23, 2021, the court changed

Children’s permanency goals to adoption. On November 2, 2021, Mother filed

                                    -4-
J-S18033-22



timely notices of appeal from the termination decrees along with concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b). On December 3, 2021, Mother filed timely notices of

appeal from the goal change orders along with concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).         On

December 10, 2021, this Court consolidated Mother’s appeals sua sponte. The

court filed a Rule 1925(a) opinion on March 22, 2022.

      On April 16, 2022, Counsel filed a petition with this Court requesting to

withdraw from representation and submitted a brief pursuant to Anders and

Santiago. We begin by reviewing Counsel’s request. See Commonwealth

v. Rojas, 874 A.2d 638, 639 (Pa. Super. 2005) (“‘When faced with a

purported Anders brief, this Court may not review the merits of the

underlying issues without first passing on the request to withdraw.’”) (citation

omitted); see also In re V.E., 611 A.2d 1267, 1275 (Pa. Super. 1992)

(extending the Anders procedure to appeals from involuntary termination

decrees).

      To withdraw pursuant to Anders, counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the [Anders] brief to the [appellant]; and 3) advise the
      [appellant] that he or she has the right to retain private counsel
      or raise additional arguments that the [appellant] deems worthy
      of the court’s attention.




                                     -5-
J-S18033-22


Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citation omitted).

      With respect to the third Anders requirement, this Court has held

counsel must “attach to their petition to withdraw a copy of the letter sent to

their client advising him or her of their rights.” Commonwealth v. Millisock,

873 A.2d 748, 752 (Pa. Super. 2005).

      Additionally, the Pennsylvania Supreme Court has directed that Anders

briefs must:

      (1) provide a summary of the procedural history and facts, with
      citations to the record; (2) refer to anything in the record that
      counsel believes arguably supports the appeal; (3) set forth
      counsel’s conclusion that the appeal is frivolous; and (4) state
      counsel’s reasons for concluding that the appeal is frivolous.
      Counsel should articulate the relevant facts of record, controlling
      case law, and/or statutes on point that have led to the conclusion
      that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Instantly, Counsel filed petitions to withdraw certifying his review and

determination that Mother’s appeal is frivolous.     Counsel also filed a brief

which includes a summary of the procedural history and facts of the case with

citations to the record, the issues raised by Mother that arguably support the

appeal, and Counsel’s assessment regarding why the appeal is frivolous with

citations to relevant legal authority. Finally, Counsel attached to his petition

a letter he sent to Mother pursuant to Millisock, 873 A.2d at 752.

Accordingly, Counsel complied with the requirements of Anders and

Santiago.


                                     -6-
J-S18033-22


       We next “conduct a review of the record to ascertain if on its face, there

are non-frivolous issues that counsel, intentionally or not, missed or

misstated.” Commonwealth v. Yorgey, 188 A.3d 1190, 1197 (Pa. Super.

2018) (en banc).

       Counsel’s Anders brief raises the following issues:

       1. Did the [orphans’] court abuse its discretion or commit an error
          of law when it found, despite a lack of clear and convincing
          evidence, that the child’s permanent placement goal of
          reunification was neither appropriate, nor feasible and ordered
          a goal change to adoption, thus contravening section 6351(f)
          of the Juvenile Act, 42 Pa.C.S. § 6351(f)?

       2. Did the [orphans’] court abuse its discretion or commit an error
          of law when it found, despite a lack of clear and convincing
          evidence, that sufficient grounds existed for a termination of
          appellant’s parental rights in her child, and when it failed to
          primarily consider the child’s developmental, physical and
          emotional needs and welfare, thus contravening sections
          2511(a) and 2511(b) of the Adoption Act, 23 Pa.C.S. § 2511(a)
          & 2511(b)?

Anders Brief at 4 (suggested answers omitted).4

       We will begin by analyzing the involuntary termination of Mother’s

parental rights. We review involuntary termination decrees for an abuse of

discretion, which our Supreme Court has explained “is limited to a

determination of whether the decree of the termination court is supported by

competent evidence.”        In re Adoption of C.M., 255 A.3d 343, 358 (Pa.


____________________________________________


4 Legal counsel for Children submitted a letter in this Court in support of
affirming the decrees and orders and agreed with Counsel that the appeals
are wholly frivolous. See Letter from Children’s Counsel, April 21, 2022.


                                           -7-
J-S18033-22


2021). When applying this standard, the appellate court must accept the trial

court’s findings of fact and credibility determinations if they are supported by

the record. Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021). “Where

the trial court’s factual findings are supported by the evidence, an appellate

court may not disturb the trial court’s ruling unless it has discerned an error

of law or abuse of discretion.” In re Adoption of L.A.K., 265 A.3d 580, 591

(Pa. 2021).

      “[A]n abuse of discretion does not result merely because the reviewing

court might have reached a different conclusion” or “the facts could support

an opposite result.” In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

Instead, an appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id. at 826. This standard of review reflects the deference we pay to

trial courts, who often observe the parties first-hand across multiple hearings.

S.K.L.R., 256 A.3d at 1123-24.

      In considering a petition to terminate parental rights, a trial court must

balance the parent’s fundamental “right to make decisions concerning the

care, custody, and control” of his or her child with the “child’s essential needs

for a parent’s care, protection, and support.”        C.M., 255 A.3d at 358.

Termination of parental rights has “significant and permanent consequences

for both the parent and child.” L.A.K., 265 A.3d at 591. As such, the law of

this Commonwealth requires the moving party to establish the statutory


                                      -8-
J-S18033-22


grounds by clear and convincing evidence, which is evidence that is so “clear,

direct, weighty, and convincing as to enable a trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” C.M.,

255 A.3d at 358 (citation omitted).

       Termination of parental rights is governed by Section 2511 of the

Adoption Act.        “Subsection (a) provides eleven enumerated grounds

describing particular conduct of a parent which would warrant involuntary

termination.” C.M., 255 A.3d at 359; see also 23 Pa.C.S. § 2511(a)(1)-(11).

In evaluating whether the petitioner proved grounds under Section 2511(a),

the court must focus on the parent’s conduct and avoid using a “balancing or

best interest approach.” Interest of L.W., 267 A.3d 517, 524 n.6 (Pa. Super.

2021).     If the court determines the petitioner established grounds for

termination under Section 2511(a) by clear and convincing evidence, the court

then must assess the petition under Section 2511(b), which focuses on the

child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       The orphans’ court terminated Mother’s parental rights pursuant to 23

Pa.C.S. § 2511(a)(2), (5), (8), and (b).5        Here, we analyze the court’s


____________________________________________


5  Although the orphans’ court entered the decrees under 23 Pa.C.S.
2511(a)(5) and (8) as well, in its Rule 1925(a) opinion, the court reconsidered
its ruling sua sponte. It determined Children were not removed from the care
of a parent or under voluntary agreement with an agency and subsections
(a)(5) and (a)(8) were inapplicable. We need not address this issue, as we
need only agree with the court as to any one subsection of Section 2511(a),
(Footnote Continued Next Page)


                                           -9-
J-S18033-22


termination decrees pursuant to Section 2511(a)(2) and (b), which provide as

follows:

       (a) General Rule.—The rights of a parent in regard to a child
       may be terminated after a petition filed on any of the following
       grounds:

                                           ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

                                           ...

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

       With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:



____________________________________________


as well as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super.
2004) (en banc).


                                          - 10 -
J-S18033-22


        In order to terminate parental rights pursuant to 23 Pa.C.S. §
        2511(a)(2), the following three elements must be met[:] (1)
        repeated and continued incapacity, abuse, neglect or refusal; (2)
        such incapacity, abuse, neglect or refusal has caused the child to
        be without essential parental care, control or subsistence
        necessary for his physical or mental well-being; and (3) the
        causes of the incapacity, abuse, neglect or refusal cannot or will
        not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal[,] as well as incapacity to perform

parental duties.”     In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021)

(citations omitted). “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.”         In re

Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017) (quoting In re

N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011)). As such, “[a] parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or

disingenuous.” In re S.C., 247 A.3d at 1105 (citation omitted).

        In the instant case, the orphans’ court determined that “Mother . . .

essentially abandoned her [C]hildren.” Orphans’ Court Opinion, 3/22/22, at

6.   The court continued: “Except for a four-month period ending in March

2020, Mother has consistently neglected her parental duties since October of

2018.     That neglect caused [C]hildren to rely solely upon [M.G.] and her

partner for their physical and emotional support.” Id. The court also found

                                      - 11 -
J-S18033-22


that “Mother had made virtually no progress toward remedying the causes of

her parental neglect.” Id.

      In making this conclusion, the orphans’ court relied on various facts, all

of which are supported by the record.          Primarily, Mother’s contact with

Children was sparse. During the dependency period, Mother was referred for

visitation on June 26, 2020, November 5, 2020, May 7, 2021, and September

2, 2021. N.T., 10/6/21, at 15. According to the CYS caseworker, Underwood,

Mother did not respond at all to the first two referrals. Id. On May 7, 2021,

Mother was offered seven visits.      Id.     Underwood stated that “[Mother]

attended one, she no-showed for four, and she cancelled two.” Id. Finally,

on September 2, 2021, Mother was offered three visits. Id. Mother attended

one, no-showed for one, and cancelled one.         Id.   Over the course of the

dependency, Mother only visited Children on two occasions, and went

approximately one year from their placement before finally visiting. Id.

      M.G. testified that, with her approval, Mother contacted Children

intermittently via phone.    See N.T., 10/6/21, at 61.     The record does not

reveal when this contact began, but it indicates that this contact ceased in the

Spring of 2021. Id. at 17-18, 61-62. M.G. testified that she blocked Mother’s

number at that time because Mother threatened her. Id. at 62. M.G. stated

that she told Mother if she wanted to speak to Children, she could reach out

to M.G.’s mother. Id.




                                     - 12 -
J-S18033-22


      Additionally, the orphans’ court appropriately found that Mother “did

little to avail herself of” the services offered by CYS. Orphans’ Court Opinion,

3/22/22, at 6-7. According to Underwood, CYS referred Mother for a parental

assessment on three occasions. See N.T., 10/6/21, at 14. CYS first referred

Mother for this assessment on July 16, 2020, but Mother did not respond. Id.

On November 5, 2020, CYS referred Mother for the assessment again, but

Mother did not respond. Id. Finally, CYS referred Mother for a third time on

May 7, 2021, and ultimately, Mother began the assessment on May 20, 2021.

Id. at 15. On July 9, 2021, Mother was referred for ten parenting sessions.

Id. at 9-10. These sessions began on September 4, 2021, but at the time of

the termination hearing, Mother had only completed three sessions. Id. at 9.

      CYS also requested that Mother receive a mental health evaluation due

to concerns regarding “extreme emotions and difficulty keeping her on track

and other mental health things that [CYS] observed.” N.T. 10/6/21, at 20.

Underwood testified that Mother told her that she obtained an evaluation on

September 23, 2021, in New York. Id. The CYS caseworker emailed a release

to Mother so CYS could view the evaluation results, but Mother did not sign

and return the release. Id. at 20-21. Accordingly, at the time of the hearing,

CYS could not confirm that Mother obtained an evaluation. Id. at 21.

      Regarding Mother’s goal of housing stability, CYS referred Mother for

emergency housing in the winter of 2020, but Mother lost this opportunity

when she did not follow through with signing paperwork at the Housing


                                     - 13 -
J-S18033-22


Authority. N.T., 10/6/21, at 18. Underwood testified that Mother wanted to

transfer the case to New York, and a family group conference occurred on

January 26, 2021, to discuss this possibility. Id. at 31-33. At the conference,

though, Mother indicated that it would be easier for her to move to Carlisle,

Pennsylvania, which is closer to Children.     Id. at 31.   Ultimately, Mother

obtained appropriate housing near Children on August 4, 2021; however,

Underwood indicated that Mother did not intend to stay in that home, but

instead “relocat[ed] to New York.”       Id. at 19.    Furthermore, regarding

stability, Mother is not employed. Id.

      Finally, CYS provided Mother with a goal to ensure Children’s medical,

dental, vision, and education needs were met. N.T., 10/6/21, at 21. However,

Underwood stated that Mother had “not attended any appointments

throughout the life of the case. She also h[ad not] talked to anybody about

[C]hildren. When [Mother] talk[ed] to [her], she d[id] not ask about their

well-being. She d[id] not ask about their education. She d[id] not ask about

their medical needs.” Id.

      Based on the foregoing, we discern no abuse of discretion by the

orphans’ court in concluding that Mother’s conduct warrants termination

pursuant to Section 2511(a)(2).      The record demonstrates that Mother’s

repeated and continued incapacity, neglect, or refusal to obtain stability,

participate in a parenting program, visit Children regularly, involve herself in

Children’s medical, dental, vision, and education needs, and obtain a verified


                                     - 14 -
J-S18033-22


mental health assessment, has caused Children to be without essential

parental care, control, or subsistence necessary for their physical or mental

well-being.   Further, Mother has not established that the conditions and

causes of her incapacity, neglect, or refusal cannot or will not be remedied.

See In re S.C., 247 A.3d at 1105 (citation omitted) (reiterating that the court

may properly reject as untimely or disingenuous a parent’s vow to follow

through on necessary services when the parent failed to co-operate with the

agency or take advantage of available services during the dependency

proceedings).

      We turn now to Section 2511(b), which requires the court to “give

primary consideration to the developmental, physical and emotional needs

and welfare of the child.” 23 Pa.C.S. § 2511(b). “The emotional needs and

welfare of the child have been properly interpreted to include intangibles such

as love, comfort, security, and stability.” T.S.M., 71 A.3d at 267 (citation and

quotation marks omitted).       Our Supreme Court has made clear that

Section 2511(b) requires the trial court to consider the nature and status of

bond between a parent and child. In re E.M., 620 A.2d 481, 484-85 (Pa.

1993). It is reasonable to infer that no bond exists when there is no evidence

suggesting the existence of one. See In re K.Z.S., 946 A.2d 753, 762–63

(Pa. Super. 2008). To the extent there is a bond, the trial court must examine

whether termination of parental rights will destroy a “necessary and




                                     - 15 -
J-S18033-22


beneficial” relationship, thereby causing a child to suffer “extreme emotional

consequences.” E.M., 620 A.2d at 484-85 (citation omitted).

      “While a parent’s emotional bond with his or her child is a major aspect

of the [s]ubsection 2511(b) best-interest analysis, it is nonetheless only one

of many factors to be considered by the court when determining what is in the

best interest of the child.” In re M.M., 106 A.3d 114, 118 (Pa. Super. 2014)

(citation omitted). “[I]n addition to a bond examination, the trial court can

equally emphasize the safety needs of the child, and should also consider the

intangibles, such as the love, comfort, security, and stability the child might

have with the foster parent.” Id. In determining needs and welfare, the court

may properly consider the effect of the parent’s conduct upon the child and

consider “whether a parent is capable of providing for a child’s safety and

security or whether such needs can be better met by terminating a parent’s

parental rights.” L.W., 267 A.3d at 524.

      Furthermore, our Supreme Court has stated, “[c]ommon sense dictates

that courts considering termination must also consider whether the children

are in a pre-adoptive home and whether they have a bond with their foster

parents.”   T.S.M., 71 A.3d at 268.    The Supreme Court directed that, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed, “[c]hildren are young for a scant number of years, and we




                                    - 16 -
J-S18033-22


have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.” Id.

      Here, the orphans’ court “found no evidence that severing the ties

between Mother and [C]hildren would have any detrimental effect on [them].

Mother had essentially abandoned her responsibilities to care for them. None

of the [C]hildren had any significant bond with her. [M.G.] had stepped up to

become their de facto Mother.” Orphans’ Court Opinion, 3/22/22, at 7. The

court also stated: “[M.G.] has provided the only stable environment [Children]

have ever known. While we did not believe any of [Children] would suffer any

adverse effect by the termination of Mother’s parental rights, we were also

satisfied that if there would be, it could be easily overcome by the love and

support of [M.G.].” Id. at 8.

      The record clearly supports this conclusion.         According to the CYS

caseworker, Underwood, M.G. has had Children “on and off for most of [their]

lives.” N.T., 10/6/21, at 13. Underwood testified that she did not believe

Children would suffer any detrimental effect if Mother’s parental rights were

terminated. Id. at 25-26. Underwood also averred: “When you try to talk to

[Children] about [Mother], they don’t really comprehend that. When I talked

to them recently about how their visits went, [Children] said, [they] played

with a nice lady, with the mommy lady, and it didn’t seem to fully comprehend

for them.” Id. at 36. Relatedly, Witmer, the caseworker at KidsPeace, who

observed the family at their home, opined that Children see M.G. and B.G. as


                                      - 17 -
J-S18033-22


their parents and that Children’s relationship with M.G. is loving. Id. at 48-

49.   Finally, M.G. testified that she loved Children and that she believed

Children love her. Id. at 58. She also indicated that Children love the home

and always want to do things with her and B.G. Id. at 58, 69. On this record,

the orphans’ court did not err in concluding that termination of Mother’s

parental rights was consistent with Children’s developmental, physical, and

emotional needs and welfare pursuant to Section 2511(b).

      Our independent review of the certified record reveals no preserved

non-frivolous issue that would arguably support this appeal from the decrees.

Therefore, we grant Counsel’s petition to withdraw from representation, and

affirm the decrees terminating Mother’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(2) and (b).

      Regarding Mother’s appeals of the goal change orders, we need not

dwell on this issue; given our disposition concerning the termination decrees,

Mother’s appeals from the orders changing Children’s placement goals to

adoption are moot. See In the Interest of D.R.-W., 227 A.3d 905, 917 (Pa.

Super. 2020) (“An issue before a court is moot if in ruling upon the issue the

court cannot enter an order that has any legal force or effect.”) (citation

omitted).

      Counsel’s petitions to withdraw granted.   Decrees affirmed.    Appeals

from goal change orders dismissed.




                                     - 18 -
J-S18033-22


President Judge Emeritus Bender joins the Memorandum.

Judge McLaughlin Concurs in the Result.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/22/2022




                                  - 19 -